

	

		II

		109th CONGRESS

		1st Session

		S. 1036

		IN THE SENATE OF THE UNITED STATES

		

			May 16, 2005

			Mr. Salazar (for

			 himself, Mr. Conrad, and

			 Mr. Johnson) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide assistance for rural school districts, and for

		  other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Rural Teacher Retention Act of

			 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)More than

			 8,000,000 children, representing 21 percent of all public school children in

			 the United States, attend public schools in rural areas.

			(2)There are 24,123

			 public schools in rural areas of the United States, representing 31 percent of

			 all public schools.

			(3)More than 400,000

			 educators, or 31 percent of all public school teachers, teach in rural

			 schools.

			(4)Rural school

			 teachers earn approximately 14 percent less than their counterparts in other

			 regions.

			(5)Despite lower

			 salaries, rural school teachers typically teach multiple subjects and perform

			 their jobs with fewer resources than their counterparts in other

			 regions.

			(6)One of the most

			 critical challenges facing rural school districts is in attracting and

			 retaining qualified teachers.

			(7)Rural school

			 districts tend to have higher teacher turnover rates than school districts in

			 other regions.

			(8)High teacher

			 turnover has a negative impact on student performance, school district

			 performance, and the ability of teachers to become highly qualified.

			3.DefinitionsIn this Act:

			(1)Rural local

			 educational agencyThe term

			 rural local educational agency means a local educational agency

			 that—

				(A)is described in section 6211(b) or

			 6221(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.

			 7345(b) and 7351(b)(1)); and

				(B)has experienced a teacher turnover rate of

			 not less than 5 percent of all the teachers teaching in schools served by the

			 agency in any of the 3 years preceding the date of enactment of this

			 Act.

				(2)SecretaryThe

			 term Secretary means the Secretary of Education.

			4.Program

			 authorized

			(a)In

			 generalFrom funds appropriated under section 5, the Secretary

			 shall make an allotment to each rural local educational agency having an

			 application approved under subsection (b) according to a formula based on the

			 number of students in average daily attendance (as defined in section 9101 of

			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) in the

			 schools served by the rural local educational agency.

			(b)ApplicationA

			 rural local educational agency that desires to receive an allotment under

			 subsection (a) shall submit an application to the Secretary at such time, in

			 such manner, and accompanied by such information as the Secretary may

			 require.

			(c)Use of

			 funds

				(1)In

			 generalA rural local educational agency that receives an

			 allotment under this section shall use the funds for the following:

					(A)Provide one-time

			 signing bonuses of not more than $2,000 to teachers who commence employment

			 with the rural local educational agency on or after the date of enactment of

			 this Act.

					(B)Provide bonuses

			 of not more than $3,000 to qualified teachers who work in the rural local

			 educational agency for not less than 3 consecutive years (except as provided in

			 paragraph (2)).

					(2)Exception from

			 consecutive serviceThe 3 year period of service working in the

			 rural local educational agency provided under paragraph (1)(B) may be

			 nonconsecutive if the break in service is due to the qualified teacher taking

			 leave from the rural local educational agency and such leave is—

					(A)in compliance

			 with the Family and Medical Leave Act of 1993 (29 U.S.C. 2611); or

					(B)due to the

			 qualified teacher being called or ordered to active duty as a member of the

			 National Guard or other reserve component of the Armed Forces of the United

			 States, or a member of such Armed Forces in a retired status.

					(3)ConsiderationIn

			 determining the provision of bonuses under paragraph (1), a rural local

			 educational agency shall consider such factors as the need for teachers in

			 certain subjects, the value that a teacher brings to the agency, teacher

			 performance and qualifications, and the unique needs of the agency.

				(4)Only one bonus

			 in one yearA teacher may receive only 1 bonus pursuant to this

			 Act during a calendar year.

				(d)DurationThe

			 Secretary shall carry out this section as a pilot program for a 5-year

			 period.

			(e)Relation to

			 other federal education programsNotwithstanding any other

			 provision of law, nothing in this Act shall be construed to affect the

			 eligibility for assistance or the amount of assistance otherwise available

			 under any other Federal education program for a rural local educational agency

			 that receives an allotment under this section or a teacher who receives a bonus

			 pursuant to this section.

			5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act $50,000,000 for fiscal year

			 2006 and such sums as may be necessary for fiscal year 2007 and 2008.

		

